                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



CASE NO. 19-CR-00235(RM)


UNITED STATES OF AMERICA,
     Plaintiff,


v.


JULIO CESAR RAMOS BARRAZA(2),
      Defendant.



              UNOPPOSED MOTION FOR COMPETNECY EVALUATION



        Julio Barraza, by and through his counsel, Jane Fisher-Byrialsen, hereby moves this

Court for an Order setting a hearing to determine his competency to proceed, pursuant to 18

U.S.C. Section 4241(a) and (c), and 18 U.S.C. Section 4247(b) and (c). In support thereof, Mr.

Barraza states as follows:



     1. Factual Evidence of Competency Concerns

        Undersigned counsel has met with Mr. Barraza on many occasions. Based on

undersigned counsel’s interactions with Mr. Barraza, as well as reports regarding Mr. Barraza’s

interactions with counsel’s investigator, counsel has reason to believe that Mr. Barraza is

suffering from a mental disease or defect that could render him mentally incompetent to the

extent that he is unable to fully understand the nature and consequences of the proceedings


                                                                                                  1
against him and unable to assist properly in his own defense. This concern has been bolstered by

the review of the medical reports obtained by counsel and interviews by the defense investigator

of several of Mr. Barraza’s family members. Additionally, discovery indicates that the Utah law

enforcement who arrested Mr. Barraza noted in their reports that he suffered from mental illness.

Finally, Mr. Barraza is receiving medication for his mental illness at FCI Englewood where he is

currently being held.

       Attorney-client privilege and confidences prevent further disclosures. However, it is

counsel’s opinion that there is reasonable cause to believe that Mr. Barraza is suffering from a

mental disease or defect rendering him mentally incompetent to the extent that he is unable to

understand the nature and consequences of the proceedings against him and to assist properly in

his defense.

Requests for Hearing

       For the reasons stated above, pursuant to 18 U.S.C. Section 4241(a) and (c), counsel

requests that this court order a hearing to determine the mental competency of Mr. Barraza.

       Additionally, pursuant to 18 U.S.C. Section 4247(b), at the hearing, counsel will request

that for the purposes of conducting this examination, the defendant be committed to the custody

of the United States Attorney General for a reasonable period, not to exceed 30 days, unless an

extension is appropriately sought pursuant to the provisions of the same statute.

       Pursuant to 18 U.S.C. Section 4247(c), counsel further requests the Court to direct the

preparation of a written report and that, once completed, copies of the report be delivered

directly to undersigned counsel, Assistant United States Attorney James Boma, and this Court.

       Counsel also requests that the Court order counsel to contact Chambers to set a date for

another hearing on Mr. Barraza’s competency once the report has been delivered to all parties.



                                                                                                   2
       Finally, counsel requests that the Court order that, unless impracticable, the psychiatric

and psychological examination be conducted in a suitable facility closest to the Court.

       Undersigned counsel has conferred with AUSA James Boma, who has no objection to

this motion.



RESPECTFULLY SUBMITTED,


/s/ Jane Fisher-Byrialsen
Jane Fisher-Byrialsen, Esq.
Fisher & Byrialsen, PLLC
4600 S. Syracuse Street, 9th Floor
Denver, CO 80237
T: (303) 256-6345
C: (202) 256-5664
Jane@FBLaw.org
Attorney for Mr. Julio Barraza



                                CERTIFICATE OF SERVICE


I hereby certify that on July 17, 2019, I electronically filed the foregoing Unopposed Motion for
Competency Evaluation with the Clerk of the Court using the CM/ECF system which will send
a notification of such filing to all parties via email.




                                                             /s/ Jane Fisher-Byrialsen
                                                             Jane Fisher-Byrialsen, Esq.
                                                             Fisher & Byrialsen, PLLC
                                                             4600 S. Syracuse Street, 9th Floor
                                                             Denver, CO 80237
                                                             T: (303) 256-6345
                                                             C: (202) 256-5664
                                                             Jane@FBLaw.org
                                                             Attorney for Mr. Julio Barraza



                                                                                                    3
